Citation Nr: 1045050	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  09-06 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a dependency allowance for the Veteran's 
granddaughter (A.N.F.) for the purpose of VA benefits.

2.  Entitlement to an effective date earlier than July 23, 2009 
for the grant of Dependents' Educational Assistance (DEA). 


REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Agent, on behalf of Veteran


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to April 
1969.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia. 

In September 2010, the Veteran's Agent provided an oral 
presentation during a videoconference hearing before the 
undersigned Veterans Law Judge; a transcript of that hearing is 
of record.  The Veteran was undergoing surgery and had spoken to 
his Agent and agreed that since the matters before the Board were 
legal issues that the Veteran's Agent would make an oral 
presentation in lieu of the Veteran returning for a later 
scheduled hearing.  


FINDINGS OF FACT

1.  A.N.F. is the natural grandchild of the Veteran.

2.  The Juvenile and Domestic Relations District Court of the 
Commonwealth of Virginia granted custody of A.N.F. to the Veteran 
and his wife in a July 1992 Custody/Visitation Order.  

3.  For the purposes of determining eligibility for VA benefits, 
there is no evidence showing that the Veteran has adopted A.N.F. 

4.  Basic eligibility for entitlement to DEA benefits is not 
established prior to July 23, 2009, because the Veteran was not 
determined to be permanently and totally disabled due to a 
service-connected disability prior to that date.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a dependency allowance of the 
Veteran's granddaughter (A.N.F.) for the purpose of VA benefits 
are not met.  38 U.S.C.A. §§ 101(4), 1115 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.57(e) (2009).

2.  The Veteran is not entitled to Chapter 35 DEA benefits prior 
to July 23, 2009.  38 U.S.C.A. §§ 3501, 5113 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

The above-outlined notice provisions do not apply in matters 
where the law, and not the evidence, is dispositive.  See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002). As will be discussed 
in greater detail below, the critical facts of this case are not 
in dispute; the law is dispositive.  Consequently, the VCAA does 
not apply to this appeal, and further discussion of compliance 
with the VCAA is not required. The Veteran was advised of 
governing provisions in the law, and has had opportunity to 
respond.  Accordingly, the Board will address the merits of the 
claims.


II.  Dependency allowance for granddaughter (A.N.F.)

The Veteran contends that because he was legally awarded custody 
of his granddaughter, A.N.F, and provided all financial, medical, 
and social decisions for A.N.F., who also lived with him, this 
essentially establishes that the Veteran had adopted A.N.F., and 
therefore dependency of the Veteran's granddaughter (A.N.F.) for 
the purpose of VA benefits should be granted.

The Juvenile and Domestic Relations District Court of the 
Commonwealth of Virginia granted custody of A.N.F. to the Veteran 
and his wife in a July 1992 Custody/Visitation Order.  

The Veteran has submitted U.S. Individual Income Tax Returns from 
1995, 1998, and 1999 that show that he Veteran claimed A.N.F as a 
dependent.

Pursuant to 38 C.F.R. § 3.57, except as provided in paragraphs 
(a)(2) and (3) of this section, the term "child of the Veteran" 
means an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18 years, a stepchild who 
acquired that status before the age of 18 years and who is a 
member of the Veteran's household or was a member of the 
Veteran's household at the time of the Veteran's death, or an 
illegitimate child; and (i) Who is under the age of 18 years; or 
(ii) Who, before reaching the age of 18 years, became permanently 
incapable of self- support; or (iii) Who, after reaching the age 
of 18 years and until completion of education or training (but 
not after reaching the age of 23 years) is pursuing a course of 
instruction at an educational institution approved by the 
Department of Veterans Affairs.  See also 38 U.S.C.A. 101(4)(A), 
104(a))

A child may be deemed the "child" of the Veteran if he or she is 
the stepchild.  The term means a legitimate or an illegitimate 
child of the Veteran's spouse.  A child of a surviving spouse 
whose marriage to the Veteran is deemed valid under the 
provisions of Sec. 3.52, and who otherwise meets the requirements 
of this section is included.  38 C.F.R. § 3.57 (b).

A child may be deemed the "child" of the Veteran if he or she is 
the adopted child. Except as provided in paragraph (e) of this 
section, the term means a child adopted pursuant to a final 
decree of adoption, a child adopted pursuant to an unrescinded 
interlocutory decree of adoption while remaining in the custody 
of the adopting parent (or parents) during the interlocutory 
period, and a child who has been placed for adoption under an 
agreement entered into by the adopting parent (or parents) with 
any agency authorized under law to so act, unless and until such 
agreement is terminated, while the child remains in the custody 
of the adopting parent (or parents) during the period of 
placement for adoption under such agreement. The term includes, 
as of the date of death of a Veteran, such a child who: (1) Was 
living in the Veteran's household at the time of the Veteran's 
death, and (2) Was adopted by the Veteran's spouse under a decree 
issued within 2 years after August 25, 1959, or the Veteran's 
death whichever is later, and (3) Was not receiving from an 
individual other than the Veteran or the Veteran's spouse, or 
from a welfare organization which furnishes services or 
assistance for children, recurring contributions of sufficient 
size to constitute the major portion of the child's support. See 
38 C.F.R. § 3.57 (c); see also 38 U.S.C.A. 101(4)).

In this case, the Veteran has not submitted a copy of an adoption 
decree of his granddaughter, A.N.F.  The Veteran contends that 
the July 1992 Custody/Visitation Order from the Juvenile and 
Domestic Relations District Court of the Commonwealth of Virginia 
granting custody of A.N.F. to the Veteran and his wife should be 
sufficient to establish dependency for VA benefits.  

However, the Board points out that although the Veteran and his 
wife were granted legal custody of their granddaughter, A.N.F., 
there is no evidence of record that they adopted her.  
Accordingly, the individual cannot be deemed to be a 'child' of 
the Veteran for VA compensation purposes, and the Veteran may not 
receive a dependency allowance for her.

Therefore, while the Board is sympathetic to the Veteran's claim, 
the requirements of 38 C.F.R. § 3.57 have not been met and the 
granddaughter does not qualify as a dependent child for VA 
purposes.  The law does not provide for the exception requested 
in this case.  As the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

III.  Earlier effective date

The Veteran contends that the effective date of his grant of DEA 
benefits should be September 11, 2003, the date he was granted a 
70 percent disability rating for service-connected PTSD and was 
granted a TDIU.  

For the purposes of educational assistance under 38 U.S.C.A. 
Chapter 35, the child or spouse of a Veteran will have basic 
eligibility if the Veteran was discharged from service under 
conditions other than dishonorable and has a permanent total 
service-connected disability.   38 U.S.C.A. §§ 3501, 3510; 38 
C.F.R. §§ 3.807, 21.3021.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; total disability may or may not 
be permanent.  38 C.F.R. § 3.340(a).  Permanence of disability 
will be taken to exist when such impairment is reasonably certain 
to continue throughout the life of the disabled person.  38 
C.F.R. § 3.340(b).  The term "total disability permanent in 
nature" for the purpose of DEA benefits means any disability 
rated total for the purposes of disability compensation which is 
based on an impairment reasonably certain to continue throughout 
the life of the disabled person.  38 U.S.C.A. § 3501(a)(7).

The effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based on 
an original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Effective dates relating to awards 
under 38 U.S.C.A. Chapters 30, 31, 32, 35, or 106 shall, to the 
extent feasible, correspond to effective dates relating to awards 
of disability compensation, unless certain exceptions are met.  
38 U.S.C.A. § 5113(a).

When determining the effective date of an award under Chapter 35 
from an eligible person based on an original claim, VA may 
consider the individual's application as having been filed on the 
eligibility date of the individual, if the eligibility date is 
more than one year before the initial rating decision; see 38 
U.S.C.A. § 5.113(b)(1). The term "eligibility date" means the 
date on which an individual became an eligible person; see 38 
U.S.C.A. § 5.113(b)(3)(A).  The term "eligible person" has the 
meaning given that term by reason of either the service-connected 
death or the service-connected total disability permanent in 
nature of the Veteran from whom such eligibility is derived; see 
38 U.S.C.A. § 5.113(b)(3)(B).  The term "initial rating decision" 
means with respect to an eligible person a decision made by VA 
that establishes the existence of such Veteran's service-
connected total disability;  see 38 U.S.C.A. § 5.113(b)(3)(C).

In this case, an October 2008 rating decision determined that 
eligibility to DEA benefits was not established on the basis that 
there was no evidence indicating that the Veteran's service-
connected disability (his PTSD) was unlikely to significantly 
improve in the future.

Thereafter, in a January 2010 rating decision, the RO found the 
Veteran to have a total service-connected disability 
(posttraumatic stress disorder (PTSD)), that is permanent in 
nature, effective July 23, 2009.  That determination was made 
based on July 23, 2009 VA examination findings, which would 
warrant the entitlement to this benefit.  In this regard, the VA 
examination report shows that the VA examiner concluded that the 
Veteran's PTSD had not significantly improved since his last 
rating decision that granted him a TDIU.  The RO concluded that 
the Veteran became an eligible person for DEA benefits under 
Chapter 35 as of the July 23, 2009 VA examination on the basis 
that the VA examiner indicated that the Veteran's service-
connected PTSD was total and permanent in nature.  

While a March 2008 rating decision granted the Veteran a higher 
70 percent disability rating for PTSD and a TDIU, effective 
September 11, 2003, at that time, there was no showing that the 
Veteran had a service-connected disability that was total and 
permanent in nature.  In fact, in the March 2008 rating decision, 
the RO specifically stated that since there was a likelihood of 
improvement, the assigned evaluation for PTSD was not considered 
permanent and was subject to a future review examination.  The 
grant of a TDIU was based on the Veteran's service-connected PTSD 
precluding him from engaging in substantially gainful employment, 
not on the basis that such service-connected disability was total 
and permanent in nature.   

Therefore, in light of the above, the Board finds that an 
effective date earlier than July 23, 2009 for the grant of DEA 
benefits is not warranted. 

Although the Veteran may contend that he is entitled to an 
earlier effective date for Chapter 35 Dependents' Educational 
Assistance, VA regulations dictate the specific circumstances and 
criteria which must be met before DEA benefits may be granted. As 
these criteria have not been met prior to July 23, 2009, an 
effective date prior to July 23, 2009 for the grant of DEA 
benefits must be denied as a matter of law. Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

Entitlement to dependency of the Veteran's granddaughter (A.N.F.) 
for the purpose of VA benefits is denied.  

Entitlement to an effective date earlier than July 23, 2009 for 
the grant of Dependents' Educational Assistance is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


